Lindell appeals from a judgment dismissing his prisoner’s civil rights suit, in which he primarily claims that the prison is unlawfully restricting his practice of his religion (Wotanism). We had remanded a previous such judgment, in which the district judge had dismissed the suit prematurely, without addressing the merits of Lindell’s claims. Lindell v. McCollum, 352 F.3d 1107 (7th Cir.2003). In summary judgment proceedings on remand, the judge determined that the claims had no merit, and again dismissed, and Lindell has again appealed.
The district judge’s painstaking analysis is sound, and we have nothing to add to it except to note that any residual doubt about the lack of merit of Lindell’s religious claims has been dispelled by our recent decision in Borzych v. Frank, 439 F.3d 388 (7th Cir.2006).
Affirmed.